DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         TERRENCE A. DAVIS,
                             Appellant,

                                     v.

   DEPARTMENT OF REVENUE CHILD SUPPORT ENFORCEMENT
             PROGRAM and DANIELE A. DAVIS,
                       Appellees.

                               No. 4D15-2623

                                [May 4, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Timothy L. Bailey, Judge; L.T. Case No. 06-015893 (41)
and CSE #1217715291.

   Terrence A. Davis, North Lauderdale, pro se.

   Pamela Jo Bondi, Attorney General, and William H. Branch, Assistant
Attorney General, Tallahassee, for appellee Department of Revenue.

PER CURIAM.

   Appellant appeals the lower court’s contempt order, which finds him to
be $5,137.33 in arrears on his child support payments. We affirm without
comment except with regard to the lower court’s finding regarding the
amount appellant is in arrears. Appellant contends the trial court did not
have competent substantial evidence that he was $5,137.33 in arrears.
The Department of Revenue, appellee, concedes error.           We accept
appellee’s concession of error and remand for the lower court to take
evidence on the amount appellant is in arrears on his child support
payments.

   Affirmed in part, reversed in part, and remanded.

STEVENSON, GERBER and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.